On Motion for Rehearing. PaRker, J.  [5] A motion for rehearing has been interposed attacking the fourth paragraph of the opinion in regard to the measure of damages. If we understand the brief of appellee, he makes no claim but that the purchase price is the limit of recovery upon a breach of a covenant of warranty in every instance, whether the breach be total or partial. This is the almost universal rule, and is departed from, so far as we know, only in New England, where the measure of recovery upon the breach of a covenant of warranty is the value of the property lost at the time of the eviction. We also understand appellee to concede that where several parcels of land are conveyed for a gross sum with covenant of warranty, and where one of such parcels is lost to the grantee, by reason of the failure of title thereto, the damages recoverable by the grantee are a proper proportionate part of the purchase price paid. Thus far there is no controversy between counsel and the court as to the principles involved.  [6] In arriving at tbe terms of such a proper proportion, however, counsel presents a proposition to which the court cannot agree. The contention is made, if we understand it, that the value of the whole estate as compared to the value of the part lost by failure of title is to be conclusively presumed to be the price fixed by the parties at the time of the conveyance. This would be stating the proposition as if it were a simple case of subtraction. The proposition is as follows: The ap-pellee bought several tracts of land at a gross sum of $3,400; the title to one tract has failed, and it is shown to be of the value of $1,700; subtract $1,700 from $3,-400, the purchase price, and you have a result of $1,700, the amount of the appellee’s damages. In this treatment of the problem no account is taken of the actual value .of the part of the land to which title proves to be good. Suppose, for instance, that the proof should show that the value at the time of the conveyance of the tract, the title to which failed, was $3,400. In that case the ap-pellee, under the theory of his counsel, would be entitled not only to set off $1,700 against the claims of appellant, but would be also entitled to recoup against him a further $1,700, making a total recovery of $3,400, and still retain the major portion of the land conveyed free of cost. In this way it would be more profitable to ap-pellee to lose a portion of the land than it would be to retain it all and he would recover more than if he had lost title to the whole, because in the latter event the entire measure of his recovery would be the agreed price, viz. $3,4Q0 and interest. This cannot be the just and correct rule, although in some states, from the language used in the decisions, it would seem to be so announced. See 7 R. C. L. “Covenants,” § 87.  [7] The true rule, however, and the one most frequently announced, is that the damages recoverable in such a case will bear the same proportion to the whole consideration paid as the value of the part to which title fails bears to the value of the whole premises conveyed. The word “value” in this connection means actual value, and not the value fixed by the parties. ■ Thus in this ease it was shown that the tract, title to which failed, was worth $1,700, and judgment was awarded for that sum. It was not shown what the remainder of the premises were worth. Of course, if such remainder was worth only- $1,700, the appellee actually lost $1,700. If the remainder of the premises were worth, say, $3,400, the appellant did not lose $1,700, but some other and smaller sum. It is to meet just this condition of affairs that the formula has been devised as a just measure of damages, viz: N (the damages) : $3,400, (the purchase price) : : $1,700 (the value of the part lost) : $5,100 (made up of the $1,700 and $3,400, and being the total assumed value of the premises) equals $1,133.33. We fail to find any precedent in the books which gives the necessary data from which it can be certainly said that this formula was applied, but it is clearly within the general terms used by the courts in many cases. See Helton v. Asher, 135 Ky. 751, 123 S. W. 285; Seyfred v. Knoblauch, 44 Colo, 86, 96 Pac. 993; Hymes v. Esty, 133 N. Y. 342, 31 N. E. 105; Cornell v. Jackson, 3 Cush. (Mass.) 506; Hoffman v. Kirby, 136 Cal. 26, 68 Pac. 321; Conklin, Trustee, v. Hancock, 67 Ohio St. 455, 66 N. E. 518; Dubay v. Kelly, 137 Mich. 345, 100 N. W. 677; Wesco v. Kern, 36 Or. 433, 59 Pac. 548, 60 Pac. 563; Loiseau v. Threlstad, 14 S. D. 257, 85 N. W. 189; Lloyd v. Sandusky, 203 Ill. 621, 68 N. E. 154. The confusion as to the rule as expressed by some of the courts arises from the use, of the words “estimated at the prices paid, ” as in Hynes v. Packard, 92 Tex. 44, 45 S. W. 562, wherein it is said: “The failure, however, being partial and of a definite part •of two of the many surveys that were conveyed, the rule by which to ascertain the grantor’s liability under the warranty is aptly stated thus: ‘The damages will bear the same proportion to the whole purchase money as the value of the part to which the title fails bears to the whole premises estimated at the prices paid.’ ” Just what these words mean in the connection used it is difficult to understand. The Texas courts in relying upon this case, or notwithstanding the same, seem to ignore the words above underscored. Thus, in Mayer & Schmidt v. Wooton, 46 Tex. Civ. App. 327, 102 S. W. 423, the court ignored those words, and stated the rule as follows: “The rule as to the measure of damages in case of a failure of the title to a part of the land conveyed, when determined by the consideration paid, is such fractional part of the whole consideration as the value, at the time of the purchase, of the part to which the title fails bears to the whole, and interest thereon during the time the grantee has been deprived of the use of the part to which the title failed.” The Texas court quotes from Morris v. Phelps, 5-Johns. (N. Y.) 56, 4 Am. Dec. 323, as follows: “The law will apportion the damages to the measure of value between the land lost and the land preserved.” So in Northcutt v. Hume (Tex. Civ. App.) 174 S. W. 974, the case of Hynes v. Packard is cited and relied upon, but it is clearly apparent from the ease that the value of the part to which title did not fail tvas a material element in ascertaining the damages. Those words “estimated at the prices paid” are entirely omitted in the statement of the formula in most of the states above cited.  [8] Counsel for appellee argues that, even admitting the doctrine heretofore announced as correct, the court is in error in finding that there was no proof of the value of the part of the premises conveyed to which title was good. They argue that the price agreed between the parties at the time of the conveyance, and as recited in the deed, is some evidence of the actual value of the property at that time, and that, in the absence of proof to the contrary, it is sufficient evidence thereof. The argument is not sound. As before pointed out, the Avord “'value” in this connection means actual value, and evidence of the agreed price between the parties is not relevant to the issue presented. The agreed price is relevant to-the inquiry for the reason simply that it is tbe measure of the covenantee’s recovery, and the agreed price, or a proportionate part thereof, in case of partial failure of title, is all that can be recovered. The actual value of the part which is lost by reason of the' failure of title .and the actual value of the part to which title proves to be good are necessary terms in the proportion. See Northcutt v. Hume (Tex. Civ. App.) 174 S. W. 974; Loiseau v. Threlstad, 14 S. D. 257, 85 N. W. 189. Otherwise the formula is a senseless thing, and should be abandoned for the more simple rule that, in case of partial failure of title, the covenantee may re7 cover for the value of the land lost up to the amount of the whole purchase price.  [9] Counsel for appellee suggests in the brief on motion for rehearing that if there is a failure of proof as to the actual value of the part of the land to which title proved to be good, it is the' fault of the appellant. In other words, it is suggested that the burden of proof in this regard was upon the appellant, and that the same, not having been met by it, the judgment should still be affirmed. This contentiop is erroneous. Subject to possible modifications and limitations in some instances, which it is not necessary here to notice, the general ride is that the burden of proof in an action for damages is upon the party seeking to recover the same. In this case the burden was upon the appellee to show all the facts necessary to entitle him to recover the damages, to which, according to the legal formulas applicable to the case, he was entitled. One of these facts, viz. the value of the part of the land to which title proved to be good, was not shown. For the reasons stated the motion for a rehearing will be denied. HáNNA, C. J., and Koberts, J., concur.